***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          RUDOLPH J. FIORILLO ET AL. v. CITY
                   OF HARTFORD
                     (AC 42998)
                    Prescott, Alexander and Suarez, Js.

                                  Syllabus

The plaintiffs, retired city firefighters, filed a motion for contempt alleging
   that the defendant city had violated a judgment of the trial court incorpo-
   rating a settlement agreement in which the defendant had agreed to
   provide a health benefits package administered by A Co., and that the
   package would not change without the plaintiffs’ written consent or a
   legislative mandate. The defendant thereafter replaced the plan adminis-
   tered by A Co. with a health insurance plan administered by C Co. and
   a prescription drug plan administered by V Co. The plaintiffs claimed
   that, by making this change, the defendant had diminished the health
   insurance benefits to which they were entitled pursuant to a collective
   bargaining agreement. Following a hearing on the contempt motion, the
   trial court concluded that the agreement was clear and unambiguous
   and that the defendant violated the judgment by changing the plaintiffs’
   health insurance plan administrators without their written consent. The
   court, however, denied the motion for contempt because all of the claims
   submitted by the plaintiffs under the C Co. plan were paid in a manner
   identical to the A Co. plan and, therefore, the court concluded that the
   defendant had not wilfully violated the judgment. On the plaintiffs’
   appeal and the defendant’s cross appeal to this court, held that the trial
   court properly denied the plaintiff’s motion for contempt: this court
   concluded that the trial court incorrectly determined that the defendant
   violated the agreement by changing the third-party administrators
   because the reference to the A Co. plan in the agreement was used to
   establish the health-care benefits to which the plaintiffs were entitled,
   the agreement did not state that a specific third party must administer
   those benefits in perpetuity, the defendant’s agreement that it would
   not change or diminish the benefits that comprised the entire health-
   care package did not extend to the question of which entity would
   operate as a third-party administrator, and nothing in the agreement
   suggested that the parties intended to permanently establish a third-
   party administrator, accordingly, because the substance of the health-
   care package was not changed or diminished, the defendant could not
   be said to have violated the agreement and, therefore, there was no
   basis for a finding of contempt.
       Argued September 16, 2021—officially released May 10, 2022

                             Procedural History

   Action to recover damages for breach of contract,
and for other relief, brought to the Superior Court in
the judicial district of Hartford and transferred to the
judicial district of New Britain, Complex Litigation
Docket; thereafter, the court, Cohn, J., rendered judg-
ment in accordance with the parties’ settlement agree-
ment; subsequently, the court, Hon. Henry S. Cohn,
judge trial referee, denied the motion for contempt filed
by the named plaintiff et al., and the named plaintiff et
al. appealed and the defendant cross appealed to this
court. Affirmed.
  Robert J. Williams, Jr., for the appellants-cross
appellees (named plaintiff et al.).
  Alexandra Lombardi, deputy corporation counsel,
with whom, on the brief, was Demar Osbourne, assis-
tant corporation counsel, for the appellee-cross appel-
lant (defendant).
                          Opinion

   ALEXANDER, J. This appeal and cross appeal have
their origin in a breach of contract action commenced in
1999 by a group of retired Hartford firefighters (original
plaintiffs) regarding their health insurance benefits. The
parties reached a settlement agreement in 2003 in which
the defendant, the city of Hartford, agreed to provide
the original plaintiffs with a health benefits package
that included medical, prescription drug, and dental
benefits listed in a plan from Anthem Blue Cross Blue
Shield (Anthem). The agreement provides that this
package would not change without the plaintiffs’ writ-
ten consent or a legislative mandate. The trial court,
Cohn, J., incorporated this settlement agreement into
its July 15, 2003 judgment. In 2017, the plaintiffs1 filed
a motion for contempt, alleging that the defendant had
violated the court’s judgment by replacing and/or chang-
ing the health benefits package administered by Anthem
to a Cigna administered health insurance plan and by
altering the prescription drug plan. The plaintiffs alleged
that these changes occurred without their written con-
sent.
   On January 24, 2019, the court determined that the
defendant had violated the 2003 judgment by changing
the health insurance plan administrator from Anthem
to Cigna and the prescription drug plan administrator
from Anthem to CVS. In its May 14, 2019 order, the
court found, however, that the defendant was not in
contempt because the evidence demonstrated that all
of the insurance claims of the plaintiffs made under the
Cigna plan had been paid in a manner identical to the
Anthem plan and, therefore, that the defendant had
not wilfully violated the 2003 judgment. The plaintiffs
appealed and the defendant cross appealed.
   On appeal, the plaintiffs claim that the court (1)
improperly denied their motion for contempt and (2)
effectively amended the 2003 judgment by incorporat-
ing the protocols submitted by the defendant.2 In its
cross appeal, the defendant contends that the court
incorrectly determined that it violated the 2003 judg-
ment. We agree with the claim raised in the defendant’s
cross appeal and conclude that the court incorrectly
determined that it violated the 2003 agreement. In the
absence of a violation of the settlement agreement,
there was no basis for a finding of contempt. As a
result of this conclusion, we need not address the claims
raised in the plaintiffs’ appeal, and affirm the judgment
denying the motion for contempt.3
  The record reveals the following facts and procedural
history. On February 3, 1999, the original plaintiffs, a
group of Hartford firefighters4 who had retired from
their employment with the defendant on or after Janu-
ary 1, 1993, commenced the present action. The com-
plaint alleged that, prior to retiring, each of the original
plaintiffs was a member of Local 760, International
Association of Firefighters, AFL-CIO, CLC (union). The
union and the defendant were parties to a collective
bargaining agreement.5 The original plaintiffs claimed
that they were entitled to certain health care benefits
upon retirement pursuant to their collective bargaining
agreement. They further alleged that the defendant vio-
lated the collective bargaining agreement by substitut-
ing, modifying and reducing their insurance benefits
and coverages. The original plaintiffs sought a restora-
tion of these health care benefits. In count two of the
complaint, the original plaintiffs claimed that the defen-
dant ‘‘substituted, modified and diminished health
insurance benefits’’ on three additional occasions.
  In 2003, the parties executed a settlement agreement,
dated June 15, 2003, in order to resolve the 1999 action.
Paragraph 2 of the settlement agreement requires the
defendant to provide the original plaintiffs with certain
medical benefits designated as ‘‘the Anthem Blue Cross
Blue Shield Century Preferred with Point of Service
RX Rider (the rider for a prescription drug card) as
presently in place for Group Policy Number 000675-129
and the Full Service Dental Plan, Number 000671-126,
including Riders A, B, C, D, and E [Anthem plan]. Said
benefits, shall hereinafter be referred to as the ‘entire
health insurance package’ and shall be deemed to be
the entire health insurance package in effect at the . . .
date of retirement.’’ A copy of the entire health insur-
ance package was attached and made part of the settle-
ment agreement.
   The settlement agreement stated that, for those
retired firefighters who had reached the age of fifty-
five, the defendant would provide the entire health care
package at no cost. Upon reaching the age of sixty-five,
the following occurred: ‘‘(A) In the event the [retired
firefighter], his/her spouse, or a surviving spouse is
eligible for Medicare Plans A and B, each of them will
continue to receive the entire health insurance package,
in a ‘carve out.’ There will be a coordination of benefits
between it and Medicare (a [M]edicare ‘carve out’). (B)
In the event the [retired firefighter], his/her spouse, or
a surviving spouse is not eligible for Medicare Plans,
each of them will continue to receive the entire health
insurance package.’’
   Paragraph 5 of the settlement agreement provides:
‘‘Except for the automatic inclusion of legislative man-
dates, the [defendant] agrees that it will not change or
diminish in any way the entire health insurance package
contained herein without the written consent of the
[retired firefighter] or surviving spouse provided how-
ever, the plan is permitted to change for purposes of
inclusion of new and improved medical procedures and
medical procedures that replace obsolete medical pro-
cedures without the written consent of the [retired fire-
fighter] or surviving spouse.’’ On July 15, 2003, the court,
following the parties’ joint motion, incorporated the
settlement agreement into its judgment.
   On January 23, 2017, the plaintiffs filed a motion for
contempt. In that motion, they alleged that, without
their written consent, the defendant unilaterally had
replaced and/or changed the Anthem plan with a Cigna
insurance plan (Cigna plan). The plaintiffs claimed that
the switch to the Cigna plan diminished the benefits to
which they were entitled. The plaintiffs further claimed
that the defendant unilaterally had altered the prescrip-
tion drug plan, which resulted in a diminishment of the
benefits of their entire health insurance package. The
plaintiffs requested that the defendant be ‘‘cited to show
cause why it should not be adjudged in contempt for
the violation and punished therefore.’’ The plaintiffs
also specifically requested that the defendant be com-
pelled to reinstate the Anthem plan, including the pre-
scription drug program, or, in the alternative, to provide
them with a health insurance package that was the
equivalent to the Anthem plan, subject to their written
consent.
  Judge Cohn held a hearing on October 22 and October
23, 2018. The named plaintiff, Rudolph J. Fiorillo, Jr.,
testified that following his retirement in 1994, a dispute
arose with the defendant regarding his health insurance
benefits. As a result, he and others filed a lawsuit in
1999. In 2003, the parties entered into the settlement
agreement to resolve the dispute. Fiorillo testified
regarding his involvement in the drafting of the settle-
ment agreement and his understanding of the specific
wording used in the agreement.
   Richard Pokorski, the defendant’s benefits adminis-
trator, testified that the defendant was a self-insured
entity. Accordingly, the defendant ultimately bore the
financial responsibility for all of the medical, dental and
prescription medication costs of the plaintiffs for claims
covered by the entire health insurance package. Pokor-
ski testified that the defendant utilized insurance carri-
ers, such as Anthem or Cigna, as third-party administra-
tors for their contracts with health-care providers and
to facilitate the various payments. Pokorski further tes-
tified that he was part of a committee that made a
recommendation to the defendant’s city council and
mayor to switch from Anthem to Cigna in order to
save money with regard to its health-care costs. This
recommendation was endorsed and executed by the
defendant’s city council and mayor.
  On January 24, 2019, the court issued a memorandum
of decision in which it set forth and applied the analyti-
cal framework for a contempt determination. See, e.g.,
In re Leah S., 284 Conn. 685, 693–94, 935 A.2d 1021
(2007). The court determined that the defendant had
violated the clear and unambiguous language of para-
graphs 2 and 5 of the settlement agreement, which had
been incorporated into the 2003 judgment, by changing
from the Anthem plan to the Cigna and CVS plans.
The court specifically noted that the plaintiffs did not
provide written consent to these changes. With respect
to the second part of the contempt inquiry, including
a consideration of whether the violations were wilful
or excused by a good faith dispute or misunderstanding;
see id., 694; the court noted that ‘‘[t]he determination
of contempt thus depends on evidence on whether the
Cigna plan is factually identical to the replaced Anthem
plan. The [defendant] may also introduce evidence to
show that it has taken sufficient steps to resolve any
conflicts between the Anthem and Cigna policy terms.
The plaintiffs may rebut the [defendant’s] claims with
their own evidence.’’ The court then continued the hear-
ing for further proceedings on May 13 and 14, 2019.
After the subsequent proceedings, the court issued a
second memorandum of decision. In that decision, the
court noted that the defendant had represented that
written protocols had been established to handle the
plaintiffs’ claims regarding the change from the Anthem
plan to the Cigna plan. The defendant submitted these
written protocols to the court.6
    The written protocols provided that, in the event that
one of the plaintiffs believed that a medical or prescrip-
tion drug benefit had been denied improperly, or cov-
ered at an incorrect cost, the member could contact
the defendant’s benefit coordinator. With respect to
medical and dental claims, the defendant’s benefit coor-
dinator would contact Cigna to ensure that the claim
was processed correctly pursuant to Cigna’s policies,
and, if not, to correct any such error. If the claim was
processed properly, the defendant’s benefit coordinator
would investigate and determine if the benefit pre-
viously was covered by Anthem and at what cost to
that plaintiff. The written protocols specifically stated:
‘‘If [the defendant’s benefit coordinator] learns that
Cigna processed the claim inconsistently with how
Anthem processed the claim previously, [the defen-
dant’s benefit coordinator] notifies [Cigna] . . . to
have the claim reprocessed. Additionally, [the defen-
dant’s benefit coordinator] insists that Cigna complete
an audit to learn whether any other similar past claims
from anyone in the [plaintiffs’] group were processed
incorrectly and, if so, to have them reprocessed cor-
rectly as well. Finally, the Cigna system is updated so
that future claims of like kind will process correctly.’’
The defendant’s benefit coordinator would then inform
the member of the plaintiffs of the adjustment.7 A similar
process was used for disputes with CVS regarding pre-
scription drugs. The written protocols also set forth a
time frame of five to ten business days for the defendant
to issue a final response for medical claim disputes and
three to five business days for prescription drug claim
disputes.
  The plaintiffs did not dispute the accuracy of the
steps taken by the defendant with respect to the change,
and the evidence established that all claims had been
paid in identical fashion to the Anthem plan. Accord-
ingly, the court determined that the defendant had not
wilfully failed to comply with the 2003 judgment and,
therefore, found that the defendant was not in con-
tempt.8 This appeal and cross appeal followed. Addi-
tional facts will be set forth as necessary.
   Before addressing the specific claims and arguments
of the parties, we first identify and set forth certain
legal principles that guide and inform our analysis. We
begin with those factors associated with a motion for
contempt. ‘‘Contempt is a disobedience to the rules and
orders of a court which has power to punish for such
an offense.’’ (Internal quotation marks omitted.) Puff
v. Puff, 334 Conn. 341, 364, 222 A.3d 493 (2020). In the
present case, the plaintiffs have set forth allegations of
indirect, civil contempt. See, e.g., Wethersfield v. PR
Arrow, LLC, 187 Conn. App. 604, 653 n.39, 203 A.3d
645 (indirect contempt involves conduct occurring out-
side of court’s presence), cert. denied, 331 Conn. 907,
202 A.3d 1022 (2019); Quaranta v. Cooley, 130 Conn.
App. 835, 841–42, 26 A.3d 643 (2011) (civil contempt is
conduct directed against rights of opposing party and
punishment is wholly remedial, serves only purposes of
complainant and is not intended as deterrent to offenses
against public); see generally Edmond v. Foisey, 111
Conn. App. 760, 769, 961 A.2d 441 (2008).
   ‘‘[O]ur analysis of a judgment of contempt consists
of two levels of inquiry. First, we must resolve the
threshold question of whether the underlying order con-
stituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying court
order was sufficiently clear and unambiguous, we must
then determine whether the trial court abused its discre-
tion in issuing, or refusing to issue, a judgment of con-
tempt, which includes a review of the trial court’s deter-
mination of whether the violation was wilful or excused
by a good faith dispute or misunderstanding. . . . A
finding of indirect civil contempt must be supported by
clear and convincing evidence. . . . [A] contempt find-
ing is not automatic and depends on the facts and cir-
cumstances underlying it.’’ (Internal quotation marks
omitted.) Scalora v. Scalora, 189 Conn. App. 703, 726–
27, 209 A.3d 1 (2019); see also Bolat v. Bolat, 182 Conn.
App. 468, 479–80, 190 A.3d 96 (2018).
   Next, we consider the principles related to the inter-
pretation of a settlement agreement that has been incor-
porated into a judgment of the court. ‘‘Because a stipu-
lated judgment is in essence a contract . . . we
interpret the stipulated judgment at issue . . .
according to general principles governing the construc-
tion of contracts.’’ (Citation omitted.) Awdziewicz v.
Meriden, 317 Conn. 122, 129, 115 A.3d 1084 (2015); see
also Barnard v. Barnard, 214 Conn. 99, 109, 570 A.2d
690 (1990); McCarthy v. Chromium Process Co., 127
Conn. App. 324, 329, 13 A.3d 715 (2011).9
   ‘‘A contract must be construed to effectuate the intent
of the parties, which is determined from the language
used interpreted in the light of the situation of the
parties and the circumstances connected with the trans-
action. . . . [T]he intent of the parties is to be ascer-
tained by a fair and reasonable construction of the
written words and . . . the language used must be
accorded its common, natural and ordinary meaning
and usage where it can be sensibly applied to the subject
matter of the contract. . . . Where the language of the
contract is clear and unambiguous, the contract is to
be given effect according to its terms. . . . Although
ordinarily the question of contract interpretation, being
a question of the parties’ intent, is a question of fact
. . . [when] there is definitive contract language, the
determination of what the parties intended by their
. . . commitments is a question of law [over which our
review is plenary]. . . .
   ‘‘The determination as to whether language of a con-
tract is plain and unambiguous is a question of law
subject to plenary review. . . . A court will not torture
words to import ambiguity where the ordinary meaning
leaves no room for ambiguity . . . . Similarly, any
ambiguity in a contract must emanate from the language
used in the contract rather than from one party’s subjec-
tive perception of the terms.’’ (Citations omitted; inter-
nal quotation marks omitted.) Brochard v. Brochard,
185 Conn. App. 204, 219–20, 196 A.3d 1171 (2018); see
also Connecticut National Bank v. Rehab Associates,
300 Conn. 314, 318–19, 12 A.3d 995 (2011).
  In the present case, the court concluded that the
agreement was clear and unambiguous and that the
defendant had violated paragraphs 2 and 5 of the agree-
ment when it changed the plaintiffs’ health benefits
administrators from Anthem to Cigna and CVS without
the written consent of the plaintiffs. Our resolution of
the appeal and cross appeal requires us to address both
of these conclusions.
   With respect to the issue of whether the language of
the settlement agreement was clear and unambiguous,
we note that Fiorillo testified that he had been involved
in the drafting of the agreement. He then discussed the
intent behind the specific wording used in the settle-
ment agreement and his understanding of that language.
Specifically, Fiorillo stated that the language selected
meant that Anthem could not be replaced with another
plan without the plaintiffs’ consent. The defendant’s
counsel objected to this evidence only on the grounds
of lack of foundation and the use of leading questions.
  Fiorillo’s testimony regarding his involvement and
subjective intent with respect to the drafting and mean-
ing of the settlement agreement constituted parol evi-
dence. ‘‘The parol evidence rule is premised upon the
idea that when the parties have deliberately put their
engagements into writing, in such terms as import a
legal obligation, without . . . object or extent of such
engagement, it is conclusively presumed, that the whole
engagement of the parties, and the extent and manner
of their understanding, was reduced to writing. After
this, to permit oral testimony, or prior or contemporane-
ous conversation, or circumstances, or usages [etc.], in
order to learn what was intended, or to contradict what
is written, would be dangerous and unjust in the
extreme. . . . The parol evidence rule does not of
itself, therefore, forbid the presentation of parol evi-
dence, that is, evidence outside the four corners of the
contract concerning matters governed by an integrated
contract, but forbids only the use of such evidence to
vary or contradict the terms of such a contract. . . .
Parol evidence offered solely to vary or contradict the
written terms of an integrated contract is, therefore,
legally irrelevant. When offered for that purpose, it is
inadmissible not because it is parol evidence, but
because it is irrelevant.’’ (Citation omitted; internal quo-
tation marks omitted.) Medical Device Solutions, LLC
v. Aferzon, 207 Conn. App. 707, 728, 264 A.3d 130, cert.
denied, 340 Conn. 911, 264 A.3d 94 (2021).
   It is well established in our law that ‘‘parol evidence
is not admissible where the agreement is clear and
unambiguous. HLO Land Ownership Associates Ltd.
Partnership v. Hartford, 248 Conn. 350, 357–58, 727
A.2d 1260 (1999). Only if the agreement is ambiguous
may parol evidence be admitted, and then only if such
evidence does not vary or contradict the terms of the
contract.’’ (Internal quotation marks omitted.) Grogan
v. Penza, 194 Conn. App. 72, 98 n.6, 220 A.3d 147 (2019)
(Bright, J., concurring in part and dissenting in part);
see generally Leonetti v. MacDermid, Inc., 310 Conn.
195, 211, 76 A.3d 168 (2013).
   In their respective briefs on appeal, both parties take
the position that the terms of the settlement agreement
are clear and unambiguous. At oral argument before
this court, the plaintiffs’ counsel claimed, however, that
the court found the agreement to be ambiguous as evi-
denced by the admission of parol evidence when it
permitted Fiorillo to testify about the intent of the par-
ties during the drafting of the settlement agreement.
The plaintiffs’ counsel further stated that an ambiguity
existed because the parties disagreed as to whether the
defendant could replace Anthem with Cigna as the third-
party administrator. The defendant’s counsel main-
tained that the agreement was clear and unambiguous.
During rebuttal argument, the plaintiffs’ counsel then
returned to his original position and stated that the
court had concluded that the agreement was clear and
unambiguous.
   The trial court expressly found the settlement agree-
ment to be clear and unambiguous. The argument of the
plaintiffs’ counsel with respect to Fiorillo’s testimony
regarding the parties’ intent and Fiorillo’s understand-
ing of the meaning of the settlement agreement is, there-
fore, misplaced. The fact that Fiorillo testified as to the
intent of the parties, without a specific objection from
the defendant’s counsel, did not constitute a determina-
tion of ambiguity, express or implied, by the trial court.
We emphasize that the parties’ advancement of different
interpretations does not necessitate a conclusion of
ambiguous contract language. See Konover v. Kolakow-
ski, 186 Conn. App. 706, 714, 200 A.3d 1177 (2018), cert.
denied, 330 Conn. 970, 200 A.3d 1151 (2019).10 Finally,
there is nothing to suggest or indicate that the trial
court used, in any way, the portions of Fiorillo’s testi-
mony that consisted of inadmissible parol evidence in
rendering its decisions, and we will not assume that
the trial court improperly used such evidence. ‘‘In Con-
necticut, our appellate courts do not presume error on
the part of the trial court.’’ (Internal quotation marks
omitted.) Jalbert v. Mulligan, 153 Conn. App. 124, 145,
101 A.3d 279, cert. denied, 315 Conn. 901, 104 A.3d 107
(2014). For these reasons, we conclude that the trial
court correctly determined that the settlement agree-
ment was clear and unambiguous.
   Next, we consider whether the defendant violated
the terms of the settlement agreement. We iterate the
relevant language from the settlement agreement. Para-
graph 2 provides: ‘‘The [plaintiffs’] current medical ben-
efits will be replaced with the Anthem Blue Cross Blue
Shield Preferred with Point of Service RX Rider (the
rider for a prescription drug card) as presently in place
for Group Policy Number 000675-129 and the Full Ser-
vice Dental Plan, Number 000671-126, including Riders
A, B, C, D, and E. Said benefits . . . shall be deemed
to be the entire health [care] package in effect at the
[plaintiffs’] date of retirement.’’ (Emphasis added.)
Paragraph 5 of the agreement provides: ‘‘Except for the
automatic inclusion of legislative mandates, the [defen-
dant] agrees that it will not change or diminish in any
way the entire health insurance package contained
herein without the written consent of the [plaintiffs]
. . . .’’
  The trial court concluded that the change from the
Anthem plan to the Cigna and CVS plans constituted a
change to the health insurance package contained in
the settlement agreement and that, in the absence of
written consent, this constituted a violation of the
agreement incorporated into the court’s 2003 judgment.
We disagree with this conclusion of the trial court.
  We emphasize that ‘‘[t]he intent of the parties as
expressed in a contract is determined from the lan-
guage used interpreted in the light of the situation of
the parties and the circumstances connected with the
transaction. . . . [T]he intent of the parties is to be
ascertained by a fair and reasonable construction of
the written words and . . . the language used must be
accorded its common, natural, and ordinary meaning
and usage where it can be sensibly applied to the subject
matter of the contract.’’ (Emphasis added; internal quo-
tation marks omitted.) Prymas v. New Britain, 122
Conn. App. 511, 517, 3 A.3d 86, cert. denied, 298 Conn.
915, 4 A.3d 833 (2010); see also Barnard v. Barnard,
supra, 214 Conn. 109–10 (intention of parties is deter-
mined from language used interpreted in light of situa-
tion of parties and circumstances connected with trans-
action and not intention that existed in minds of
parties); Liberty Transportation, Inc. v. Massachusetts
Bay Ins. Co., 189 Conn. App. 595, 603–604, 208 A.3d
330 (2019) (contractual language given rational con-
struction based on its common and ordinary meaning
as applied to subject matter). Furthermore, we presume
that the parties to a contract did not intend to create
an absurd result. Grogan v. Penza, supra, 194 Conn.
App. 79, 220 A.3d 147 (2019).
  In 1999, the original plaintiffs claimed that the defen-
dant improperly had diminished the health insurance
benefits to which they were entitled pursuant to a col-
lective bargaining agreement. The original plaintiffs and
the defendant entered into a settlement agreement to
resolve the dispute and this agreement was incorpo-
rated into the 2003 judgment of the court. The reference
to the Anthem plan in the settlement agreement was
used to establish the specific health care benefits to
which the original plaintiffs were entitled. In other
words, it constituted a reference to the place where a
description of the specific benefits afforded to the origi-
nal plaintiffs could be found. The agreement does not
state that a specific third party must administer those
benefits.
   Following the settlement, the original plaintiffs were
entitled to the medical and prescription drug insurance
benefits contained in the Anthem plan designated
000675-129 with the point of service RX rider. Those
benefits, coupled with the dental benefits set forth in
the plan designated 000671-126, including Riders A, B,
C, D, and E, comprised the ‘‘entire health insurance
package’’ to which the original plaintiffs were entitled,
effective August 1, 2003.
  On the basis of the clear and unambiguous language
used by the parties, we conclude that the settlement
agreement intended to establish the particular medical,
prescription drug and dental benefits to which the origi-
nal plaintiffs are entitled but did not include a require-
ment that Anthem act as the third-party administrator
in perpetuity. The defendant agreed that it would not
change or diminish in any way the benefits that com-
prised the entire health care package without the writ-
ten consent of the plaintiffs. The defendant’s agreement
to not change or diminish the benefits that comprised
the entire health care package, however, did not extend
to which entity operates as the third-party administrator
over the entire health care package. Rather, the defen-
dant was required to provide the original plaintiffs with
the benefits set forth and identified in the Anthem plan
as of August 1, 2003.
   The situation of the parties and the circumstances
concerning the resolution of the 1999 action support our
determination of the parties’ intent. See, e.g., Prymas
v. New Britain, supra, 122 Conn. App. 517. The original
plaintiffs had alleged that the defendant diminished
their benefits and coverages in violation of an existing
collective bargaining agreement and sought a restora-
tion of the health care benefits. There is nothing in
the settlement agreement to suggest that the parties
intended to permanently establish a specific third-party
administrator. As previously noted, the defendant ulti-
mately bore the responsibility for the payment of these
medical, prescription drug and dental benefits. An
absurd result would ensue if the settlement agreement
was interpreted to require the defendant to remain
bound forever to Anthem, even if that company elected
to raise the costs to an unconscionable amount, or to
prevent the defendant from changing to another third-
party administrator that offered a better health insur-
ance package at a lower cost. Likewise, a similar absurd
result would occur if Anthem were to change its name
or merge with another company, thereby relieving the
defendant of its obligation to provide medical insurance
benefits to this group, in the absence of additional,
and possibly unsuccessful, legal proceedings. See, e.g.,
Grogan v. Penza, supra, 194 Conn. App. 79. For these
reasons, we decline to interpret the language used in
the agreement in the manner advanced by the plaintiffs.
Instead, we conclude that, if the substance of the entire
health care package, i.e., the medical, prescription drug,
and dental benefits identified in the Anthem plan, is not
changed or diminished in any way, then the defendant
cannot be said to have violated the settlement agree-
ment. The trial court, therefore, incorrectly determined
that the change from the Anthem plan to the Cigna and
CVS plans constituted a violation of the agreement.
Nevertheless, the court properly denied the plaintiffs’
motion because, in the absence of a violation of the
settlement agreement, there was no basis for a finding
of contempt.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiffs who filed the motion for contempt were: Rudolph J. Fiorillo,
Jr., Frederick E. Arnold, Ronald A. Beaucar, Wayne J. Bindas, Paul N. Brown,
Frederick A. Caserta, Frank Casto, Kent A. Cavanaugh, Pete J. Coffey, Earl
M. Cowell, Michelle Delaney, Stephen T. Donovan, Romeo H. Dube, Elaine
J. Garrahy, William G. Graugard, Timothy F. Kelliher, Allan L. Lawrence,
Joseph A. Michaud, Donald Moreau, Robert Neddo, Thomas O’Meara,
Thomas Panella, Robert A. Pichette, Donald R. Rapoza, George M. Schrein-
dorfer, Martin Scovill, Christopher M. Sears, Patrick C. Slattery, Kevin S.
Sullivan, Garbriele P. Valente, Robert J. Williams, Sr., James G. Wisner, and
their spouses, if applicable. At the time of the hearing on the contempt
motion, the plaintiffs’ counsel indicated that four individuals had withdrawn
from the case, leaving a total of twenty-eight plaintiffs.
   2
     On December 16, 2020, the plaintiffs moved to strike a portion of the
defendant’s reply brief as a cross appellant. On April 21, 2021, we denied
the plaintiff’s motion without prejudice but permitted it to be raised at
oral argument. The plaintiffs’ counsel briefly addressed this motion at oral
argument. In light of our resolution of the plaintiffs’ appeal and the defen-
dant’s cross appeal, we conclude that no further action is required with
respect to this motion.
   3
     The plaintiffs’ counsel acknowledged at oral argument that if we con-
cluded that the trial court improperly had found a violation of the agreement,
then the plaintiffs’ contempt motion should have been denied.
   4
     The original plaintiffs who filed the 1999 complaint were: Rudolph J.
Fiorillo, Jr., Robert J. Arico, Michael Becker, Paul N. Brown, Pete J. Coffey,
Earl M. Cowell, Brian V. Czarnota, Edward J. Delaney, Vincent R. Dicioccio,
Frederick E. DiNardi, Jr., Stephen T. Donavan, Romeo H. Dube, Jr., Edward
P. Garrahy, John A. Griffin, Dennis L. Haberman, Audabon Hill, Jr., Timothy
F. Kelliher, Jr., Michael T. Kelly, Harry N. Kenney, John J. Kupstas, Thomas
C. McMahon, Joseph A. Michaud, Donald Moreau, Wyatt Plona, Michael W.
Raffalo, Donald R. Rapoza, F. Michael Sansom, Patrick C. Slattery, Robert
J. Smith, Kevin S. Sullivan, Keith B. Victor, and Donald Weidt. At the October
22, 2018 hearing, the plaintiffs’ counsel represented to the court that the
2003 settlement involved approximately eighty people.
   5
     It is axiomatic that a collective bargaining agreement is a contract and
its terms are interpreted by the principles of contract law. Poole v. Waterbury,
266 Conn. 68, 87–88, 831 A.2d 211 (2003); D’Agostino v. Housing Authority,
95 Conn. App. 834, 838, 898 A.2d 228, cert. denied, 280 Conn. 905, 907 A.2d
88 (2006).
   6
     The defendant subsequently submitted a letter to the court indicating
the defendant’s corporation counsel had the authority to memorialize the
written protocols and use them to resolve any disputes regarding the plain-
tiffs and their medical and prescription drug benefits, and did not require
approval from any other entity of the defendant.
   7
     In the event that the claim had been processed in accordance with
the Cigna plan and the past practices of Anthem, the defendant’s benefit
coordinator was required to inform the member of the plaintiffs’ group that
the claim had been denied correctly or that the billing was, in fact, correct.
   8
     The court subjected its conclusion to the following: ‘‘By May 21, 2019,
the corporation counsel [shall] supply the court with a statement of authority
to present the protocol as an amendment to the previously entered 2003
judgment in this case. This statement may also attach a revised protocol
that removes or amends references to specific personnel or websites.’’ The
court further directed the parties to report the ‘‘continued status of the
case’’ during the week of August 5, 2019.
   9
     We are mindful that our Supreme Court has distinguished a stipulated
judgment from a contract. ‘‘Although a stipulated judgment has attributes
of a private contract that merely memorializes the bargained for position
of the parties . . . [t]he terms of [a stipulated judgment or consent] decree,
unlike those of a simple contract, have unique properties. A consent decree
has attributes of both a contract and of a judicial act. . . . Accordingly,
[o]nce approved, the prospective provisions of the consent decree operate
as an injunction. . . . The injunctive quality of consent decrees compels
the court to: [1] retain jurisdiction over the decree during the term of its
existence . . . [2] protect the integrity of the decree with its contempt
powers . . . and [3] modify the decree should changed circumstances sub-
vert its intended purpose.’’ (Citations omitted; emphasis omitted; internal
quotation marks omitted.) Lime Rock Park, LLC v. Planning & Zoning
Commission, 335 Conn. 606, 625, 264 A.3d 471 (2020). None of these distin-
guishing features applies in the present case.
   10
      We also note that a determination of contempt requires, inter alia, an
unambiguous court order. See Bolat v. Bolat, 191 Conn. App. 293, 297, 215
A.3d 736, cert. denied, 333 Conn. 918, 217 A.3d 634 (2019); see generally
Grogan v. Penza, supra, 194 Conn. App. 98 (Bright, J., concurring in part
and dissenting in part) (ambiguous agreement would preclude finding of
contempt). A conclusion of ambiguity with respect to the settlement agree-
ment would place a substantial, and likely insurmountable, obstacle in the
plaintiffs’ way in their efforts to prevail on their contempt motion.